MEMORANDUM OPINION


No. 04-05-00840-CV

RUIZ AND SONS, INC., Sergio Ruiz d/b/a Ruiz and Sons, Inc., 
and Nick Ruiz d/b/a Ruiz and Sons, Inc.,
Appellant

v.

Terry BAKER,
Appellee

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-17292
Honorable Karen H. Pozza, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Karen Angelini, Justice
 
Delivered and Filed:   February 22, 2006

REVERSED AND RENDERED
            The parties have filed a joint motion to reverse the trial court’s judgment and to render
judgment that appellee take nothing.  The parties state that they have settled their dispute and have
agreed to the disposition sought from this court.  In Caballero v. Heart of Texas Pizza, L.L.C., 70
S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.), this court adopted “a more liberal
interpretation of the power inherent in this court to dismiss [an] appeal in accordance with the
parties’ intentions.” Accordingly, we grant the motion, reverse the trial court’s judgment, and render
judgment that appellee take nothing by his suit. See Tex. R. App. P. 42.1(a)(2)(A); Delgado v.
Segura, No. 04-02-00927-CV, 2004 WL 199266 (Tex. App.—San Antonio Feb. 4, 2004, no pet.). 
Costs of appeal are taxed against the parties who incurred them.
                                                                                    PER CURIAM